Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments to claims 1-8 and 10-15 are acknowledged.  Following the amendments, the 35 U.S.C. 112(b) rejections of claim 1-15 are withdrawn.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 10-11, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Born et al. (US 20050073913 A1, hereinafter “Born”).
Regarding Claim 1, Born discloses a timepiece comprising a mechanical movement (par. 0002) which comprises: an indicator mechanism [18] (par. 0031) of at least one time data item, a mechanical resonator [20] configured to oscillate along an oscillation axis [37] about a neutral position corresponding to the minimum potential energy state thereof, a maintenance device [15] of the mechanical resonator forming therewith a mechanical oscillator that is arranged to time a running of the indicator mechanism, and an auxiliary oscillator [48] forming a reference time base (par. 0043)  and determining a set-point frequency F0c [FR] for the mechanical resonator (par. 0043), an inverse of said set-point frequency defining a set-point period T0c (par. 0048); and a synchronization device [11] configured to slave a medium frequency of the mechanical oscillator on said set-point frequency (par. 0005), the synchronization device comprising an electromagnetic braking device of the mechanical resonator (par. 0005, fig. 1), said electromagnetic braking device being formed of a coil [12] and at least one permanent magnet [38, 39] (fig. 1) which are arranged such that, within a usable operating range of the mechanical oscillator, an induced voltage is generated between two terminals of the coil in each alternation of said oscillation (par. 0035, 0042); 
the synchronization device being configured to momentarily reduce an impedance between the two terminals of the coil (par. 0042 “voltage remains substantially zero while the movement of the balance is completed and changes direction”); 
wherein the synchronization device is further configured to reduce the impedance between the two terminals of the coil during distinct time intervals Tp such that starts of any two successive time intervals Tp, among said distinct time intervals Tp, exhibit 4Docket No. 523907USPreliminary Amendmenttherebetween a time distance DT equal to a positive whole number N multiplied by half of the set-point period T0c for the mechanical oscillator, i.e. a mathematical relation DT = N*T0c / 2 is satisfied (inherent relationship to what is described in par. 0042-48 and shown by fig. 7), and 
the synchronization device is further configured to determine with the reference time base the start of each of the distinct time intervals so as to fulfil the mathematical relation between the time distance DT and the set-point period Toc (par. 0043).
Regarding Claim 2, Born further discloses the synchronization device is further configured to trigger periodically said distinct time intervals Tp, which have a same value, such that the triggering frequency FD is equal to twice the set-point frequency F0c, equal by definition to the inverse of the set-point period T0c, divided by a positive whole number M, such that FD = 2 F0c / M (fig. 7 shows such a relationship), the value of the distinct time intervals Tp being less than the set-point half-period, so that Tp<T0c/2 (fig. 7, start of A4 to end of A6 less than period divided by 2).
Regarding Claim 3, Born further discloses that the mechanical resonator is formed by a balance [13] oscillating about the oscillation axis [37] (fig. 2).
Regarding Claim 4, Born further discloses that the balance bears said at least one permanent magnet [38, 39] (fig. 2) and a support of the mechanical resonator bears the coil (par. 0038).
Regarding Claim 10, Born further discloses the equivalent of a power supply circuit [58] formed by a storage capacitor [46, 47] and by a rectifier circuit [49] of a voltage induced in the coil by the at least one permanent magnet when the mechanical resonator oscillates (par. 0041).
Regarding Claim 11, Born further discloses that power supply circuit is constantly connected to a terminal of said coil [12] and to a reference potential [V+, V0 and V-] of the synchronization device (par. 0041, fig. 6); and wherein at least one permanent magnet generating the induced voltage rectified by the rectifier circuit and the coil and the power supply circuit are arranged such that, in the usable operating range of the mechanical oscillator, the electrical energy stored in the storage capacitor is sufficient to power the synchronization device (par. 0041 “sufficient for integrated circuit 49 to operate”).
Regarding Claim 13, Born further discloses that the synchronization device is further configured to generate a short-circuit between the two terminals of said coil during said distinct time intervals (par. 0044).
Regarding Claim 14, Born further discloses that the synchronization device is further configured to generate a short-circuit between the two terminals of said coil during said distinct time intervals (par. 0044).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable Born as applied to claim 1 above, and further in view of Tombez et al. (CH 713306 A2, hereinafter “Tombez”).
Regarding Claim 7, Born does not disclose two bipolar magnets being arranged symmetrically relative to a reference half-axis of the balance defining a zero angular position when the mechanical resonator is in the neutral position thereof; and wherein said coil exhibits an angular lag relative to the zero angular position such that an induced voltage in a coil occurs substantially, when the mechanical oscillator oscillates in the usable operating range, in each alternation alternately before and after the passage of the mechanical resonator via the neutral position thereof in said alternation, the end angular positions of the mechanical resonator in said usable operating range being, in absolute values, greater than said angular lag which is defined as the minimum angular distance between the zero angular position and the angular position of the center of the coil.
Tombez discloses a timepiece with an electromagnetic braking device [6A] comprises a magnetic system borne by the balance [18A] and formed by a pair of bipolar magnets [22, 24] with axial magnetization and opposite polarities (par. 0045), said pair of bipolar magnets being arranged symmetrically relative to a reference half-axis of the balance (figs. 10A-10C, par. 0045), said reference half- axis defining a zero angular position when the mechanical resonator is in the neutral position thereof (par. 0045); and wherein said coil exhibits an angular lag relative to the zero angular position (par. 0048 “angular offset”) such that the induced voltage in a coil [28] occurs substantially, when the mechanical oscillator oscillates in the usable operating range, in each alternation alternately before and after passage of the mechanical resonator via the neutral position thereof in said alternation (par. 0031), end angular positions [β] of the mechanical resonator in said usable operating range being, in absolute values, greater than said angular lag which is defined as a minimum angular distance between the zero angular position and the angular position of a center of the coil (par. 0035, figs. 4A-4C).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Born with the symmetrical pair of bipolar magnets and coil experiencing exhibiting angular lag of Tombez as described above for the benefit that one can intervene on the mechanical oscillator before and after a passage through the neutral position of the mechanical resonator while exploiting the central lobe of the induced voltage pulses which allows magnetic coupling of greater intensity in the magnetic system thus making it possible to generate, in particular, stronger magnetic braking torques (par. 0048).  
Regarding Claim 8, Tombez further discloses that within the usable operating range of the mechanical oscillator,6Docket No. 523907US Preliminary Amendment distinct time intervals arranged so as to reduce the impedance between the two terminals of the coil are substantially equal to or greater than time zones with no induced voltage in said coil about the two end angular positions of the mechanical resonator (fig. 16, mostly equal).  Modifying Born for the reasons provided above in claim 7 would therefore also meet this limitation.  
Regarding Claim 9, Tombez further discloses that the angular lag is substantially equal to 180° (claim 9).
Allowable Subject Matter
Claims 5-6, 12, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 5, prior art, taken alone or in combination with Born or other prior art, does not disclose the electromagnetic braking device of claim 1 arranged such that an induced voltage is generated in said at least one coil substantially continuously for any oscillation of the mechanical resonator within the usable operating range of the mechanical oscillator.
Regarding Claim 6,  it depends upon claim 5 and is allowable therein.
Regarding Claim 12, prior art does not disclose, taken alone or in combination, reason to modify the timepiece of claim 7 with a further pair of permanent magnets such that when the mechanical resonator oscillates, the further pair of permanent magnets having a midpoint axis between the two permanent magnets thereof and being momentarily coupled with the coil in each alternation of the oscillation of the 7Docket No. 523907USPreliminary Amendmentmechanical resonator, said midpoint axis being substantially offset by said angular lag relative to said reference half-axis such that said midpoint axis is substantially aligned on the center of the coil when the mechanical resonator is in the neutral position thereof.  
Regarding Claim 15, it depends from claim 6 and is allowable therein.  
Response to Arguments
Applicant's arguments filed 11/4/22 have been fully considered but they are not persuasive. 
	As Applicant notes, ‘913 paragraph 48 states that braking can occur in successive periods until the number of periods of the balance 13 is equal to the oscillator Osc.  Additionally, the timing diagram of fig. 7 functions such that the braking pulse IF is delivered by timer Tmr (‘913 par. 0044) which bases its output from the Oscillator Osc which develops the set point frequency (‘913 par. 0043).  As such, the braking impulses Tf are delivered every set point period in the scenario of fig. 7 when multiple braking pulses are required because that is what the timer is designated to do, wait for that timer period to use the information from the measuring pulse IN to determine if the balance is ahead at the point where the timer needs to deliver an impulse unless the period of the balance matches the set point period of the oscillator (‘913 par. 0047).  Therefore, the timing diagram shown by fig. 7 in the scenario where multiple braking pulses are required necessarily has every braking pulse start at a time distance apart equal to the set point period, which means that the time distance DT equals a whole number N multiplied by half of the set point period satisfying the mathematical relation of claim 1.  While this relationship is not explicitly stated in the form of the mathematical relationship, it is inherent to the function of the synchronization device shown by the time diagram of fig. 7 and paragraphs 42-48 further describing the details therein.   
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A JOHNSTON whose telephone number is (571)272-4353. The examiner can normally be reached Monday - Friday 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571)272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN ANDREW JOHNSTON/Examiner, Art Unit 2844                                                                                                                                                                                                        
/EDWIN A. LEON/Primary Examiner, Art Unit 2833